Citation Nr: 1208817	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  06-03 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

Entitlement to service connection for skin cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for skin cancer.

This matter was previously remanded by the Board in January 2010 to afford the Veteran the opportunity to testify before at a Board hearing.

A video conference hearing was held in April 2010 with the Veteran in Des Moines, Iowa, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case. A transcript of the hearing testimony is in the claims file.

The matter was remanded again in October 2010 for additional development.  That development has been completed, and the case now returns to the Board for additional appellate review.


FINDING OF FACT

Skin cancer is not etiologically related to service.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in June 2002 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

The Veteran's service treatment records, private treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board notes that the Veteran reported being treated for a skin condition in 1967 at an Okinawa base hospital.  However, those records could not be located despite an exhaustive search.  See March 2008 Memorandum.

The Board specifically notes that the Veteran was afforded VA examinations with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide an opinion regarding the etiology of the Veteran's claimed condition.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2011).  In a July 1997 opinion, VA's General Counsel explained that this definition includes personnel who were not actually stationed within the borders of the Republic of Vietnam, but were present within the Republic's borders for duty or visitation purposes.  VAOPGCPREC 27-97 (July 23, 1997); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation that service in Vietnam requires that a claimant have set "foot-on-land" in Vietnam).

Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The Board noted that 38 C.F.R. § 3.309(e) was recently amended, effective August 31, 2010, to allow presumptive service connection based on herbicide exposure when adjudicating claims for chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  See 75 Fed. Reg. 53,202  (Aug. 31, 2010). 

The Veteran's Form DD-214 shows that he served in the Republic of Vietnam during the Vietnam era.  Therefore, he is entitled to a presumption of exposure to herbicide agents. 

C.  Evidence

The Veteran underwent an enlistment examination in August 1966.  No relevant abnormalities were noted.  During service, he was treated for an infected hair follicle behind the left ear.  Service treatment records are otherwise negative for any skin-related complaints, treatment, or diagnoses.  A January 1970 separation examination indicated normal findings for the skin.

Private treatment records dated April 1983 show the Veteran was treated for acne, and noted the presence of actinic keratoses removed by cryotherapy.  A May 1984 note recorded a diagnosis of basal cell carcinoma on the right nose and squamous cell carcinoma of the right dorsal hand.  The Veteran continued to receive treatment over the years.  Private treatment records dated January 1997 through October 1998 show treatment for multiple actinic keratoses.  An October 1998 biopsy revealed invasive basal cell carcinoma.  VA treatment records dated June 2001 reflect a diagnosis of ongoing skin cancer.  Private records dated December 2001 reflect a specific diagnosis of keratoacanthoma.  

The Veteran submitted a February 2002 letter from Dr. B.S.  He stated that the Veteran had been treated for multiple basal cell, squamous cell, and keratoacanthoma types of skin cancer on the head, neck, and truck areas.  He had also been treated for multiple precancerous sites as well.  He noted that the Veteran had been exposed to Agent Orange, and stated that it was as likely as not that many of these skin cancer and precancerous areas may be attributed to Agent Orange.

The Veteran submitted a statement in support of his claim in June 2002.  He stated that prior to his deployment to Vietnam, he was told by a military physician that he had solar dermatitis.  On his way to Vietnam, his ship stopped at Okinawa and he saw a physician there.  He was told that he should not be going to Vietnam because of his skin condition.  However, the commanding officer said that the Veteran would get used to the sun, and that all Marines bound for Vietnam would go, without exception.  The Veteran also stated that throughout his tour in Vietnam, he experienced sores due to constant sun exposure.  He was treated with zinc oxide by the corpsman.  At one point, he was injured by shrapnel and evacuated to a hospital ship.  During his two week stay there, his skin healed.  However, after he returned to duty, his skin sores returned.  He also described being sprayed directly with herbicides.  He had experienced problems with his skin ever since he left Vietnam, including skin cancer since 1967.

The Veteran underwent a VA examination in December 2002.  He was diagnosed with basal cell carcinomas and actinic keratosis.  However, the Veteran's records were not available for review, and the examiner stated that an opinion regarding etiology could not be provided.

VA treatment records dated May 2003 show the Veteran reported a history of receiving cryotherapy for multiple actinic keratoses dating back to the 1970's.

The Veteran submitted an additional statement in November 2003.  He stated that after being sprayed with herbicide, he experienced fever and diarrhea, and his hair fell out in clumps.  He had skin problems ever since that time.

The Veteran was afforded a VA examination in November 2005.  The Veteran reported that he kept covered in Vietnam and had minimal sunburn problems.  He also reported losing all his head hair and having multiple ulcers over the occiput.  The examiner noted that service treatment records did not document these symptoms.  He diagnosed squamous cell carcinoma and basal cell carcinoma, but concluded that these conditions were less likely than not related to service.  He stated that the Veteran had the type of skin that frequently developed skin cancer as a summation of total solar exposure.  The growths in question were the result of total solar exposure.  The Veteran reported protecting his skin from the sun while in Vietnam, and not having a problem with sunburn.  The examiner noted that most patients have the majority of their solar injury during childhood and adolescent years.  The examiner also noted that patients with a history of smoking are at increased risk of developing squamous cell carcinomas of the skin, and that basal cell and squamous cell carcinomas have not been identified as complications of Agent Orange exposure.

The Veteran and his spouse testified at a Board hearing in August 2010.  Prior to his deployment to Vietnam, he had no skin problems.  The Veteran stated that he first had problems with his skin in 1968.  He was stationed on a hill that was sprayed with herbicides.  Shortly after, his hair fell out and his skin broke out in lesions.  He was treated with zinc oxide.  During service, he was evacuated to a hospital ship for unrelated health conditions.  He was told that he should be sent to Okinawa for his skin condition, but his commanding officer would not allow that.  After service, he was treated by a private dermatologist.  He denied any significant sun exposure during his childhood or adolescence.  He had never had sunburn or blisters due to sun exposure, and did not live in a particularly sunny area.  After service, he worked indoors.  

The Veteran underwent an additional VA examination in February 2011.  The claims file was reviewed by the examiner, who noted the Veteran's normal enlistment and separation examinations in service, as well as the treatment for acne and actinic keratoses in 1983 and subsequent actinic keratosis and skin cancer diagnoses.  The examiner also noted the Veteran's August 2010 testimony regarding his symptoms in service and level of sun exposure before and during service.  However, during the examination, the Veteran reported going to the beach every couple of weeks during the summer as a child, and often had non-blistering sunburn.  After service, he worked in a factory and in a bar, but also spent a few years as an iron worker doing construction.  He wore shorts and short sleeves during the summer when the temperature was above 80 degrees Fahrenheit.  He reported extensive sunburn during service.

Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner diagnosed basal cell and squamous cell carcinoma with numerous actinic keratoses on sun-exposed areas, with additional actinic keratoses on the legs and back to a lesser degree . The examiner noted that the Veteran had extensive sun exposure as a child, as well as after service during his time as an iron worker.  Extensive sunburn during service was not substantiated in the available records.  The Veteran had type I or type II skin, which placed him at increased risk for development of both basal cell and squamous cell carcinoma.  That is, he had fair skin, extensive freckles, light tan to reddish hair, and light eyes.  It was more likely than not that the Veteran had extensive damage to the skin throughout his childhood due to the combined effects of his skin type and frequent sunburns.  This was more likely than not the underlying etiology for his extensive history of carcinomas.  This was also evidenced by the UV-related changes evidence on his legs, which was consistent with sun exposure to these areas while wearing shorts.  It was less likely than not that the Veteran's one year of potential sun exposure while in Vietnam was in and of itself a significant contributing factor to his overall level of UV-related changes, to include carcinomas and actinic keratoses.  The first documented skin cancer was noted in May 1984.  The Veteran was nearly 36 years old at the time.  Therefore, the year spent in Vietnam represented only 1/36th of the total sun exposure potential he would have had up to that point.  While total sun exposure is a risk factor, the vast majority of damage would have occurred prior to active military service.  The Veteran also had extensive sun exposure after service in his occupational history as an iron worker, and in his recreational activities of fishing, hunting, and golfing.  

D.  Analysis

Based on the evidence of record, the Board finds that service connection for skin cancer is not warranted.  Although the Veteran is diagnosed with basal cell and squamous cell carcinomas, as well as actinic keratoses, the overall weight of the evidence is against a finding that these conditions were incurred in or otherwise related to service.

To the extent that the Veteran contends that his skin conditions are related to herbicide exposure, the Board notes that the Veteran is presumed to have been exposed to Agent Orange in service.  However, neither squamous cell carcinoma nor basal cell carcinoma is among those diseases listed as presumptively due to herbicide exposure.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran submitted a February 2002 letter from his treating physician, who stated that it was as likely as not that many of these skin cancer and precancerous areas may be attributed to Agent Orange.  However, no rationale was provided to support this conclusion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Therefore, service connection for skin cancer secondary to Agent Orange exposure is not warranted.

To the extent that the Veteran has asserted that his skin cancer is attributable to Agent Orange or sun exposure in service, the Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Review of the Veteran's records indicates that he was awarded a Purple Heart and Combat Action Ribbon.  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  Therefore, to the extent that the Veteran experienced sunburn and other skin-related symptoms while in combat that perhaps were not recorded in service records, the Board finds the Veteran's statements regarding sunburns and other symptoms in service are sufficient proof of such conditions.

However, the Board does not find that either the Veteran or his family members are competent to render diagnoses of in-service or post-service skin disorders.  While the Veteran and his family are certainly competent to report observable skin symptoms, neither has been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his skin disorders are the result of sun exposure or herbicide exposure in Vietnam, he has not demonstrated the medical knowledge required to establish an such etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran and his family offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

Finally, both the November 2005 and February 2011 VA examiners concluded that skin cancer was less likely than not related to service.  The Board notes that the November 2005 VA examiner did not obtain a complete history regarding the Veteran's sun exposure before, during, and after service, and therefore that opinion is afforded less probative weight.  However, the February 2011 examiner obtained the relevant history, and based his opinion on that history, a review of the claims file, and a physical examination.  There is no other competent medical opinion to refute this conclusion or to otherwise suggest that the Veteran's skin conditions are attributable to sun exposure in service.

The preponderance of the evidence is against finding that the Veteran has skin cancer etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.



ORDER

Service connection for skin cancer is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


